                 Case 4:20-cv-07683-HSG Document 50 Filed 01/15/21 Page 1 of 2
                                                                                                     ResetF01m

 1                                    UNITED STATES DISTRICT COURT
 2                                   NORTHERN DISTRICT OF CALIFORNIA
 3                                                     )
     Pacific Steel Group
                                                       )   Case No: 4:20-cv-07683-HSG
 4                                                     )
                                       Plaintiff(s),       APPLICATION FOR
                                                       )
 5                                                     )   ADMISSION OF ATTORNEY
            v.
                                                       )   PRO HAC VICE; ORDER
 6   Commercial Metals Company, et al.
 7
     ___________________,)�
                                       Defendant(s).   ) (CIVIL LOCAL RULE 11-3)
 8
         I, Daniel McCuaig                        , an active member in good standing of the bar of
 9   Washington, D.C.              , hereby respectfully apply for admission to practice pro hac vice in the
10   Northern Dishict of California representing: Pacific Steel Group                           in the
     above-entitled action. My local co-cow1sel in this case is Christopher C. Wheeler                  an
11   attorney who is a member of the bar of this Cow·t in good standing and who maintains an office
12   within the State of California.
       MY ADDRESS OF RECORD:                                 LOCAL CO-COUNSEL'S ADDRESS OF RECORD:
13    COHEN MILSTEIN SELLERS & TOLL, PLLC                   FARELLA BRAUN+ MARTEL LLP
      1100 New York Ave, N.W., Suite 500, East Tower        235 Montgome1y Street, 17th Floor
14    Washington, D.C. 20005                                San Francisco, CA 94104
       MY TELEPHONE# OF RECORD:                              LOCAL CO-COUNSEL'S TELEPHONE# OF RECORD:
15    (202) 408-4600                                        (415) 954-4400
       MY EMAIL ADDRESS OF RECORD:                           LOCAL CO-COUNSEL'S EMAIL ADDRESS OF RECORD:
16   dmccuai2:�cohenmilstein.com                          cwheeler@fbm.com
         I am an active member in good standing of a United States Comt or of the highest comt of
17   another State or the Disti·ict of Columbia, as indicated above; my bar number is: 478199
18       A hue and correct copy of a certificate of good standing or equivalent official document from said
     bar is attached to this application.
19       I agree to familiarize myself with, and abide by, the Local Rules of this Court, especially the
     Standards of Professional Conduct for atton1eys and the Alternative Dispute Resolution Local Rules.
20
         I declare under penalty of perjttrtJ that the foregoing is tme and correct.
21
      Dated:     01/14/21
                                                                        /s/ Daniel McCuaig
22                                                                              APPLICANT

23
                                     ORDER GRANTING APPLICATION
24                             FOR ADMISSION OF ATTORNEY PRO HAC VICE
25       IT IS HEREBY ORDERED THAT the application of Daniel McCuaig                             is granted,
     subject to the terms and conditions of Civil L.R. 11-3. All papers filed by the attorney must indicate
26   appearance pro hac vice. Service of papers upon, and commwtication with, local co-cow1sel
27   designated in the application will constitute notice to the party.

28   Dated: 1/15/2021
                                                             UNITED STATES DISTRICT JUDGE

     PRO HAC VICE APPLICATION & ORDER                                                                   October 2012
         Case 4:20-cv-07683-HSG Document 50 Filed 01/15/21 Page 2 of 2




     On behalf of JULIO A. CASTILLO, Clerk of the District of Columbia Court of Appeals,
                      the District of Columbia Bar does hereby certify that


                             Daniel McCuaig
was duly qualified and admitted on August 5, 2002 as an attorney and counselor entitled to
practice before this Court; and is, on the date indicated below, an Active member in good
                                     standing of this Bar.




                                                                       In Testimony Whereof,
                                                                   I have hereunto subscribed my
                                                                   name and affixed the seal of this
                                                                   Court at the City of Washington,
                                                                      D.C., on January 12, 2021.




                                                                         JULIO A. CASTILLO
                                                                           Clerk of the Court




                                                                  Issued By:
                                                                               District of Columbia Bar Membership



For questions or concerns, please contact the D.C. Bar Membership Office at 202-626-3475 or email
                                   memberservices@dcbar.org.
